83645: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33723: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83645


Short Caption:MATYLINSKY, JR. (FRANK) VS. STATECourt:Supreme Court


Related Case(s):38746, 63116, 63438, 65574, 72235, 72235-COA, 74090, 74090-COA, 78088, 78330, 80186, 80186-COA


Lower Court Case(s):Washoe Co. - Second Judicial District - C8464Classification:Criminal Appeal - Life - Other/Proper Person


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantFrank J. Matylinsky, Jr.
					In Proper Person
				


RespondentThe State of NevadaAaron D. Ford
							(Attorney General/Carson City)
						Jennifer P. Noble
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


10/19/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


10/19/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-30055




11/03/2021Order/ProceduralFiled Order Directing Attorney General to Obtain and Transmit Certified Copy of Notice of Appeal Log or Other Log Maintained By the Prison. The attorney general shall have 30 days from the date of this order within which to obtain and transmit to the clerk of this court a certified copy of the notice of appeal log maintained at the prison indicating the actual date upon which appellant delivered to a prison official his notice of appeal. (SC)21-31588




11/15/2021MotionFiled Proper Person Motion to Dismiss. (SC)21-32750




11/23/2021Order/DispositionalFiled Order Dismissing Appeal. Appellant has filed a motion to voluntarily dismiss the appeal. Appellant states that his legal circumstances have changed since filing the notice of appeal. The motion is granted, and this court "ORDERS this appeal DISMISSED."  Case Closed/No Remittitur Issued. SNP21-RP/LS/AS. (SC).21-33723




12/03/2021Notice/IncomingFiled Respondent's Notice of Appearance for Allison Herr. (SC)21-34595





Combined Case View